Exhibit 10.19

 

OCEANFIRST FINANCIAL CORP.

TWO YEAR CHANGE IN CONTROL AGREEMENT

 

This AGREEMENT is made effective as of February 18, 2004, by and between
OceanFirst Financial Corp. (the “Holding Company”), a corporation organized
under the laws of the State of Delaware, with its office at 975 Hooper Avenue,
Toms River, New Jersey 08753, and Joseph R. Iantosca (“Executive”). The term
“Bank” refers to OceanFirst Bank, the wholly-owned subsidiary of the Holding
Company or any successor thereto.

 

WHEREAS, the Holding Company wishes to protect his position for the period
provided in this Agreement; and

 

WHEREAS, Executive has agreed to serve in the employ of the Holding Company or
an affiliate thereof.

 

NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

 

1. TERM OF AGREEMENT.

 

The period of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of twenty-four (24) full
calendar months thereafter. Commencing on the date of the execution of this
Agreement, the term of this Agreement shall be extended for one day each day
until such time as the board of directors of the Holding Company (the “Board”)
or Executive elects not to extend the term of the Agreement by giving written
notice to the other party in accordance with Section 8 of this Agreement, in
which case the term of this Agreement shall be fixed and shall end on the third
anniversary of the date of such written notice.

 

2. CHANGE IN CONTROL.

 

(a) Upon the occurrence of a Change in Control of the Holding Company (as herein
defined) followed at any time during the term of this Agreement by the
termination of Executive’s employment, the provisions of Section 3 shall apply.
Upon the occurrence of a Change in Control, Executive shall have the right to
elect to voluntarily terminate his employment at any time during the term of
this Agreement following any demotion, loss of title, office or significant
authority, reduction in annual compensation or material reduction in benefits,
or relocation of his principal place of employment by more than 25 miles from
its location immediately prior to the Change in Control, unless such termination
is because of death or termination for cause.

 

(b) For purposes of this Agreement, a “Change in Control” of the Bank or Holding
Company shall mean an event of a nature that: (i) would be required to be
reported in response to Item 1(a) of the Current Report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Bank or the Holding Company within the meaning of the Home
Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance Act, or the
Rules and Regulations promulgated by the Office of Thrift Supervision (“OTS”)
(or its predecessor agency), as in effect on the date hereof (provided, that in
applying the definition of change in control as set forth under

 



--------------------------------------------------------------------------------

the rules and regulations of the OTS, the Board shall substitute its judgment
for that of the OTS); or (iii) without limitation such a Change in Control shall
be deemed to have occurred at such time as (A) any “person” (as the term is used
in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of voting securities of the Bank or the Holding Company representing
20% or more of the Bank’s or the Holding Company’s outstanding voting securities
except for any voting securities of the Bank purchased by the Holding Company in
connection with the conversion of the Bank to the stock form and any voting
securities purchased by any employee benefit plan of the Bank, or (B)
individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board, or whose nomination for election by the Holding Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (B), considered as though
he were a member of the Incumbent Board, or (C) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the Bank
or the Holding Company or similar transaction occurs in which the Bank or
Holding Company is not the resulting entity; provided, however, that such an
event listed above will be deemed to have occurred or to have been effectuated
upon the receipt of all required federal regulatory approvals not including the
lapse of any statutory waiting periods, or (D) a proxy statement is distributed
soliciting proxies from stockholders of the Holding Company, by someone other
than the current management of the Holding Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Holding Company or
Bank with one or more corporations as a result of which the outstanding shares
of the class of securities then subject to such plan or transaction are
exchanged for or converted into cash or property or securities not issued by the
Bank or the Holding Company shall be distributed, or (E) a tender offer is made
for 20% or more of the voting securities of the Bank or Holding Company then
outstanding.

 

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon Termination for Cause. The term “Termination for Cause”
shall mean termination because of a material loss to the Holding Company or one
of its Subsidiaries caused by Executive’s intentional failure to perform stated
duties, personal dishonesty, willful violation of any law, rule, regulation
(other than traffic violations or similar offenses), final cease and desist
order, or any material breach of this Agreement. Notwithstanding the foregoing,
Executive shall not be deemed to have been Terminated for Cause unless and until
there shall have been delivered to him a copy of a resolution duly adopted by
the affirmative vote of not less than three-fourths of the members of the Board
at a meeting of the Board called and held for that purpose (after reasonable
notice to Executive and an opportunity for him, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause and specifying
the particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause.
During the period beginning on the date of the Notice of Termination for Cause
pursuant to Section 8 hereof through the Date of Termination, stock options and
related limited rights granted to Executive under any stock option plan shall
not be exercisable nor shall any unvested awards granted to Executive under any
stock benefit plan of the Bank, the Holding Company or any subsidiary or
affiliate thereof, vest. At the Date of Termination, such stock options and
related limited rights and any such unvested awards, shall become null and void
and shall not be exercisable by or delivered to Executive at any time subsequent
to such Termination For Cause.

 



--------------------------------------------------------------------------------

3. TERMINATION BENEFITS.

 

(a) Upon the occurrence of a Change in Control, followed at any time during the
term of this Agreement by the voluntary or involuntary termination of
Executive’s employment, other than for Termination for Cause, the Holding
Company shall be obligated to pay Executive, or in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, a
sum equal to two (2) times Executive’s average annual compensation for the five
most recent taxable years that Executive has been employed by the Bank or such
lesser number of years in the event that Executive shall have been employed by
the Bank for less than five years. Such annual compensation shall include Base
Salary, commissions, bonuses, contributions on behalf of Executive to any
pension and profit sharing plan, severance payments, director or committee fees
and fringe benefits paid or to be paid to the Executive during such years. At
the election of Executive which election is to be made prior to a Change in
Control, such payment shall be made in a lump sum. In the event that no election
is made, payment to Executive will be made on a monthly basis in approximately
equal installments during the remaining term of this Agreement. Such payments
shall not be reduced in the event Executive obtains other employment following
termination of employment.

 

(b) Upon the occurrence of a Change in Control of the Bank or the Holding
Company followed at any time during the term of this Agreement by Executive’s
termination of employment, other than for Termination for Cause, the Holding
Company shall cause to be continued life, medical and disability coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his severance, except to the extent such coverage may be changed in its
application to all Bank employees. Such coverage and payments shall cease upon
expiration of thirty-six (36 ) full calendar months following the Date of
Termination.

 

(c) Notwithstanding the preceding paragraphs of this Section 3, in the event
that:

 

  (i) the aggregate payments or benefits to be made or afforded to Executive,
which are deemed to be parachute payments as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) or any successor thereof,
(the “Termination Benefits”) would be deemed to include an “excess parachute
payment” under Section 280G of the Code; and

 

  (ii) if such Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount,” as determined in
accordance with said Section 280G and the Non-Triggering Amount less the product
of the marginal rate of any applicable state and federal income tax and the Non
Triggering Amount would be greater than the aggregate value of the Termination
Benefits (without such reduction) minus (i) the amount of tax required to be
paid by the Executive thereon by Section 4999 of the Code and further minus (ii)
the product of the Termination Benefits and the marginal rate of any applicable
state and federal income tax, then the Termination Benefits shall be reduced to
the Non-Triggering Amount. The allocation of the reduction required hereby among
the Termination Benefits shall be determined by the Executive.

 

4. NOTICE OF TERMINATION.

 

(a) Any purported termination by the Holding Company, or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific

 



--------------------------------------------------------------------------------

termination provision in this Agreement relied upon and shall set forth in
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

 

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of Termination for Cause, shall not be less than
thirty (30) days from the date such Notice of Termination is given).

 

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Holding Company will
continue to pay Executive his full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to his current annual
salary) and continue him as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice of dispute was
given, until the dispute is finally resolved in accordance with this Agreement.
Amounts paid under this Section 4(c) are in addition to all other amounts due
under this Agreement and shall not be offset against or reduce any other amounts
due under this Agreement.

 

5. SOURCE OF PAYMENTS.

 

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Holding
Company. Further, the Holding Company guarantees such payment and provision of
all amounts and benefits due hereunder to Executive and, if such amount and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid and provided by the Holding Company.

 

6. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Holding Company and Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of a kind elsewhere provided. No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.

 

Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of the Holding Company or shall impose on the Holding Company any
obligation to employ or retain Executive in its employ for any period.

 

7. NO ATTACHMENT.

 

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 



--------------------------------------------------------------------------------

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Holding Company and their respective successors and assigns.

 

8. MODIFICATION AND WAIVER.

 

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9. REINSTATEMENT OF BENEFITS UNDER BANK AGREEMENT.

 

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 9(b) of the Change-in-Control Agreement between Executive and the Bank
dated February 18, 2004 (the “Bank Agreement”) during the term of this Agreement
and a Change in Control, as defined herein, occurs the Holding Company will
assume its obligation to pay and Executive will be entitled to receive all of
the termination benefits provided for under Section 3 of the Bank Agreement upon
the notification of the Holding Company of the Bank’s receipt of a dismissal of
charges in the Notice.

 

10. EFFECT OF ACTION UNDER BANK AGREEMENT.

 

Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits are paid to or received by Executive under the Bank
Agreement between Executive and Bank, the amount of such payments and benefits
paid by the Bank will be subtracted from any amount due simultaneously to
Executive under similar provisions of this Agreement.

 

11. SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

12. HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.

 

13. GOVERNING LAW.

 

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of New Jersey.

 



--------------------------------------------------------------------------------

14. ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Holding Company, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

15. PAYMENT OF LEGAL FEES.

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Holding Company if Executive is successful pursuant to a legal
judgment, arbitration or settlement.

 

16. INDEMNIFICATION.

 

The Holding Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
Delaware law and as provided in the Holding Company’s certificate of
incorporation against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Holding
Company (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.

 

17. SUCCESSOR TO THE HOLDING COMPANY.

 

The Holding Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Holding Company,
expressly and unconditionally to assume and agree to perform the Holding
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Holding Company would be required to perform if no such
succession or assignment had taken place.

 



--------------------------------------------------------------------------------

SIGNATURES

 

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Agreement to be
executed by its duly authorized officer, and Executive has signed this
Agreement, on the 18th day of February, 2004.

 

ATTEST:

     

OCEANFIRST FINANCIAL CORP.

        By:    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Secretary

         

Officer

 

WITNESS:

                     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

       

Executive

 

Seal

 